     Case 2:20-cv-00993-ODW-AFM Document 10 Filed 04/21/20 Page 1 of 2 Page ID #:61
                                                                             JS-6

 1    NICOLA T. HANNA
      United States Attorney
 2    BRANDON D. FOX                                                FILED
                                                          CLERK, U.S. DISTRICT COURT
      Assistant United States Attorney
 3    Chief, Criminal Division
      SARAH E. GERDES (Cal. Bar No. 306015)                  APR 21, 2020
 4    Assistant United States Attorney
      General Crimes Section                            CENTRAL DISTRICT OF CALIFORNIA
 5         1200 United States Courthouse                           IB
                                                          BY: ___________________ DEPUTY
           312 North Spring Street
 6         Los Angeles, California 90012
           Telephone: (213) 894-4699
 7         Facsimile: (213) 894-0141
           E-mail:     sarah.gerdes@usdoj.gov
 8
      Attorneys for Respondent
 9    FELIPIE MARTINEZ

10
                              UNITED STATES DISTRICT COURT
11
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
12

13    OLIVER BOLING,                          No. CV 20-00993-ODW(AFM)

14               Petitioner,                  ORDER DISMISSING PETITION AS MOOT

15                     v.

16    FELIPIE MARTINEZ, Warden,

17               Respondent.

18

19          This Court has read and considered respondent’s notice of
20    petitioner’s passing and request to dismiss the petition as moot,
21    //
22    //
23    //
24    //
25

26

27

28
     Case 2:20-cv-00993-ODW-AFM Document 10 Filed 04/21/20 Page 2 of 2 Page ID #:62



 1    filed on April 20, 2020.      Based on the information provided therein,

 2    the Court dismisses the petition as moot.

 3          IT IS SO ORDERED.

 4

 5

 6     April 21, 2020
       DATE                             THE HONORABLE OTIS D. WRIGHT, II
 7                                      UNITED STATES DISTRICT JUDGE

 8

 9

10     Presented by:

11           /s/
       SARAH E. GERDES
12     Assistant United States
       Attorney
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
